STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                            NO.    2022    KW   0023

VERSUS


MITCHELL         P.    COOK                                                          FEBRUARY       14,   2022




In   Re:          Mitchell         P.    Cook,        applying for        supervisory writs,              22nd
                  Judicial          District          Court,       Parish       of    St.    Tammany,      No.
                  362, 895.




BEFORE:           McCLENDON,            WELCH,       AND    THERIOT,      JJ.


        WRIT          GRANTED.           The        district      court    is    ordered       to     proceed

toward      disposition             of     relator'        s     application         for    postconviction

relief,         filed      on    October       1,    2021,       if it has not already done so.

                                                           PMC
                                                           JEW

                                                           MRT




COURT      OF APPEAL,            FIRST    CIRCUIT




        DEPUTY         C   ERK OF COURT
                  FOR      THE   COURT